Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         19-MAR-2019
                                                         01:47 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                     KAENA MOOSE, Petitioner,

                                 vs.

THE HONORABLE PATRICIA MCMANAMAN, Judge of the District Court of
        the First Circuit, State of Hawai#i, Respondent,

                                 and

       KEITH KANESHIRO, PROSECUTING ATTORNEY, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                    AND/OR WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Kaena Moose’s petition
for writ of mandamus and/or prohibition, filed on March 5, 2019,
the documents attached thereto and submitted in support thereof,
and the record, it appears that, at this time and based on the
record presented, petitioner fails to demonstrate that he is
entitled to the requested writ of mandamus and/or writ of
prohibition.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d
334, 338 (1999) (a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear
and indisputable right to relief and a lack of alternative means
to redress adequately the alleged wrong or obtain the requested
action; it is meant to restrain a judge of an inferior court from
acting beyond or in excess of his or her jurisdiction); Honolulu
Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a
writ of prohibition is an extraordinary remedy that is meant to
restrain a judge of an inferior court from acting beyond or in
excess of his jurisdiction).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus and/or prohibition is denied.
          DATED: Honolulu, Hawai#i, March 19, 2019.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2